Citation Nr: 1221498	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus, and if, so entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral calf disorder, to include as secondary to pes planus. 

3.  Entitlement to service connection for left ankle tendonitis, to include as secondary to pes planus. 

4.  Entitlement to service connection for right ankle tendonitis, to include as secondary to pes planus. 

5.  Entitlement to service connection for a left knee disorder, to include as secondary to pes planus. 

6.  Entitlement to service connection for a right knee disorder, to include as secondary to pes planus. 

7.  Entitlement to service connection for a neck disorder, to include as secondary to pes planus. 

8.  Entitlement to service connection for a back disorder, to include as secondary to pes planus. 

9.  Entitlement to service connection for a left hip disorder, to include as secondary to pes planus. 

10.  Entitlement to service connection for a right hip disorder, to include as secondary to pes planus. 

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of history, a December 2002 rating decision denied service connection for pes planus; the Veteran did not appeal and the rating decision became final.  The RO denied the Veteran's petition to reopen his claim for service connection for pes planus in an August 2004 rating decision; the Veteran did not appeal.  The Veteran then filed a new petition to reopen in June 2008 and in the October 2008 rating decision the RO denied the Veteran's to petition to reopen his claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues go to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In June 2010 the Board remanded in order for the Veteran to be afforded a hearing before the Board.  The Veteran testified before a Decision Review Officer in September 2009 and before the undersigned Acting Veterans Law Judge in June 2011.  Thus, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The now reopened issue of entitlement to service connection for pes planus and the issues of entitlement to service connection for bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder all to include as secondary to pes planus are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  In a decision in December 2002, the RO denied the claim of service connection for pes planus because there was no evidence of a current diagnosis.  The Veteran did not file a timely appeal and the December 2002 rating decision became final.  

3.  The August 2004 rating decision denied the Veteran's petition to reopen his claim; the Veteran did not appeal and the August 2004 decision became final.

4.  The additional evidence received since the December 2002 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for pes planus. 

5.  The Veteran does not have any service-connected disabilities. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to service-connected disabilities.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).





II. Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

A December 2002 rating decision denied the Veteran's claim of service connection for pes planus in part because the Veteran did not have a current diagnosis of pes planus.  The Veteran failed to file a timely appeal and the December 2002 rating decision became final.  

In April 2004 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for pes planus; however, the August 2004 rating decision denied the Veteran's petition.  The Veteran did not appeal and the August 2004 rating decision became final. The Veteran filed another petition to reopen his claim in June 2008; the RO denied the Veteran's petition to reopen in the October 2008 rating decision and the Veteran riled a substantive appeal.

Since the December 2002 rating decision the Veteran has submitted VA treatment records, private treatment records, an August 2009 VA examination, and his testimony. 

The Veteran's August 2009 VA examination includes a diagnosis of pes planus and a negative nexus opinion stating that the Veteran's pes planus is not caused by or related to a claimed in-service right ankle condition.  In addition, the Veteran testified about his preexisting pes planus and the increase in severity during his military service.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the Veteran's testimony and the August 2009 VA examination are new and material because they go to establishing a current diagnosis.  In addition, the Veteran's testimony goes to continuity of symptomatology.  Therefore, the Board concludes that evidence submitted since the August 2009 RO decision is new and material, and thus the claim for service connection for pes planus is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for pes planus is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

Entitlement to TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU under § 4.16(b) in the first instance.  Where the evidence suggests that a Veteran may be unemployable due to service connected conditions that do not meet the percentage requirements, the Board is required to remand the claim for referral to the appropriate first line authority for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran does not have any service-connected disabilities.  Therefore, as a matter of law, there is no basis for assignment of a TDIU.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

As new and material evidence to reopen the claim for service connection for a pes planus has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Entitlement to a TDIU rating is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the now reopened issue of pes planus and the issues of entitlement to service connection for bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder all to include as secondary to pes planus.  

Herein above, the Board reopened the Veteran's claim of entitlement to service connection for pes planus.  The Veteran's June 1968 Report of Medical Examination for Induction noted that the Veteran's feet were abnormal and he was diagnosed with mild pes planus; the Veteran's April 1970 Report of Medical Examination for Separation noted that the Veteran's feet were normal.  As noted above, the Veteran was afforded a VA examination in October 2009 and while the VA examiner opined on the basis of secondary service connection she did not opine on the basis of aggravation for a preexisting condition.  Thus, the Veteran should be afforded a new VA examination and the VA examiner must determine if the Veteran has a current diagnosis and then state if by clear and unmistakable evidence that the Veteran had pes planus prior to entering service and whether it was aggravated beyond a natural progression by his military service.  If the VA examiner finds that it was not aggravated beyond a natural progression then he/she must opine if the Veteran's pes planus is at least likely as not due directly to his military service.   

The Board finds that the issues of service connection for bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder, to include as secondary to pes planus are inextricably intertwined with the claim of service connection for pes planus.  The Board notes that, where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  However, the issue of service connection for pes planus, is still before the Board and therefore, the action as to the issues of secondary service connection for bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder must be deferred as well.  The Board notes that at the Veteran's above VA examination the VA examiner should also opine if the Veteran's bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder are proximately due to or the result of the Veteran's pes planus.  

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of  his pes planus.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must opine to all of the following questions:

A) The VA examiner should determine if the Veteran has a current diagnosis of pes planus.   

B) If the Veteran has a current diagnosis of pes planus,  then the VA examiner must determine if it is at least likely as not (greater than 50 percent) that the Veteran's pes planus is due to his military service.  

C) The VA examiner must also determine if by clear and unmistakable evidence that the Veteran had pes planus prior to entering the military service.  If so, was any condition aggravated beyond a natural progression by his military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and a right hip disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then opine as to the following questions:

A) Does the Veteran have a current diagnosis of any of the following a bilateral calf disorder, left ankle tendonitis, right ankle tendonitis, a left knee disorder, a right knee disorder, a neck disorder, a back disorder, a left hip disorder, and/or a right hip disorder?
 
B) For each diagnosed disorder, is it at least likely as not (greater than 50 percent) due to the Veteran's military service?

C) For each diagnosed disorder, is at least likely as not proximately due to or the result of the Veteran's pes planus?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


